Citation Nr: 0001656	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.  Entitlement to an increased evaluation for residuals of a 
nose fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date prior to December 23, 
1994 for the assignment of a ten percent disability 
evaluation for residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In January 1996, the veteran 
submitted timely substantive appeal of each of the issues 
addressed in that June 1995 decision.  By a September 1998 
rating decision, the RO confirmed the June 1995 decision that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for a head injury.  In 
October 1998, the RO confirmed the previous denial of service 
connection for PTSD.

The Board notes the argument of the veteran's representative, 
in the October 1999 informal hearing presentation, that the 
veteran has raised a claim for service connection for 
headaches, based on his repeated statements that he has 
suffered headaches since service as a result of a head injury 
incurred in service.  The Board does not agree that a claim 
for service connection for a head injury, manifested by 
headaches, necessarily raises separate claims for service 
connection for a head injury and for headaches.  However, the 
veteran may certainly raise a separate claim for service 
connection for headaches, and the representative's statement 
is REFERRED to the RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.
2.  There is no competent medical evidence of a diagnosis of 
PTSD.

3.  By an unappealed decision dated February 1977, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a head injury.

4.  The evidence associated with the claims file subsequent 
to the February 1977 decision does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.

5.  The veteran's residuals of a nose fracture are productive 
of partial obstruction of the nasal passages.

6.  Effective from September 1970, service connection for 
residuals of a nose fracture was established and a 
noncompensable evaluation was assigned, and the veteran did 
not timely appeal this decision.

7.  The veteran's claim for an increased compensation for 
residuals of a nose fracture was received by the RO on 
December 23, 1994.

8.  The earliest date as of which it is factually 
ascertainable that the veteran's residuals of a nose fracture 
had increased in severity so as to meet the criteria for a 10 
percent evaluation is February 1995.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The RO's February 1977 decision denying entitlement to 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

3.  The evidence received since the February 1977 rating 
decision is not new and material, and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a nose fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6502 (1999).

5.  The requirements for an effective date prior to December 
23, 1994, for the assignment of a 10 percent disability 
evaluation for residuals of a nose fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.400, 4.97, Diagnostic Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred PTSD while he was 
serving in Korea, and has suffered from that psychiatric 
disorder continuously since then.  The veteran also contends 
that he has submitted sufficient evidence to establish that 
he incurred a head injury in service.  The veteran contends 
that disability due to a nasal obstruction is more disabling 
than the current 10 percent evaluation reflects, and further 
contends that he is entitled to an increased evaluation for 
nasal obstruction retroactive to 1970.

1.  Claim for Service Connection for PTSD

The veteran contends that he suffers from PTSD due to 
incidents such as having friends killed in Vietnam, serving 
along the demilitarization zone in Korea, and being 
personally assaulted by a fellow soldier.  However, the Board 
must first determine whether the veteran has presented a 
well-grounded claim for service connection.  

As an initial matter, the Board notes that the veteran 
submitted a previous claim for service connection for PTSD in 
October 1989, and that claim was denied by a rating decision 
issued in July 1990.  As the regulations pertaining to PTSD, 
and, in particular, 38 C.F.R. § 3.304(f) (1999) have been 
revised since the 1990 rating decision, the Board will treat 
the veteran's claim as an original claim rather than a 
request to reopen a previously-denied claim.  However, as the 
following discussion makes clear, the veteran's current claim 
cannot be granted under either analysis, as he has not 
established a well-grounded claim.

A well-grounded service connection claim for PTSD consists of 
medical evidence of a current PTSD disability, lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).

The veteran's service medical records contain no findings, 
diagnosis, or treatment related to a psychiatric disorder.  
VA outpatient records show that the veteran presented in 
January 1990 with complaints of PTSD.  The veteran was 
assessed as having a severe adjustment problem and he was 
referred for a mental health consultation.  That consultation 
was performed in March 1990 and the veteran was diagnosed 
with alcohol dependency.

The veteran was afforded VA psychiatric examinations in May 
1990, February 1995, and May 1996.  The examiner who 
conducted the 1990 examination noted that the evidence did 
not support a diagnosis of PTSD, while the examiner who 
conducted the 1995 and 1996 examinations concluded that the 
veteran had "no psychiatric symptoms," and assigned 
diagnoses of alcohol dependence, substance abuse by history, 
and personality disorder, unspecified.  VA outpatient records 
show that the veteran received occasional treatment for 
alcohol dependence, but are devoid of any medical evidence of 
diagnosis or treatment of PTSD, although those records do 
reflect that the veteran asked for treatment for PTSD.

The only evidence of record which supports the veteran's 
claim that he has PTSD is the veteran's statement, reiterated 
multiple times, that he has been suffering from PTSD which 
began during his service in Korea.  Additionally, the veteran 
has stated that he experienced personal assaults which 
resulted in PTSD.  However, as the veteran has been informed 
by the RO, the veteran's own lay statements that he has 
incurred PTSD do not establish a well-grounded claim, in the 
absence of competent medical diagnosis of PTSD, since the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a medical 
diagnosis.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Based upon the aforementioned findings, the Board concludes 
that the record does not contain any medical evidence of a 
current PTSD disability.  In the absence of medical evidence 
that shows that the veteran currently has PTSD, his claim for 
service connection is not well grounded and must be denied.

The Board is not aware of any relevant evidence that may 
exist or could be obtained, which, if true, would make the 
veteran's claim well grounded.  McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  The Board does, however, view 
its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails; the Board notes, as referenced 
above, that the RO informed the veteran as well.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Request to Reopen Claim for Service Connection for 
Residuals of Head Injury

The veteran's claim of entitlement to service connection for 
residuals of a head injury was previously considered and 
denied by the RO in a February 1977 rating decision.  The 
veteran did not disagree with or appeal that decision.  The 
RO issued a denial of a request to reopen that claim, in June 
1995, finding that the veteran had not presented new and 
material evidence to warrant a grant of service connection.  

The veteran submitted further statements indicating that he 
sustained head trauma as the result of personal assault, 
including the assault in which he sustained a fracture of the 
nose.  

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's February 1977 denial included the veteran's service 
medical records.  

Evidence received since that time includes VA examinations 
dated from September 1981 to May 1996, records of private 
outpatient treatment beginning in 1984 and private 
hospitalizations in 1985 and in 1988, VA outpatient treatment 
records, an August 1993 private hospital report, June 1985 
and December 1994 private medical statements, March 1995 lay 
statements, a June 1997 statement from the veteran, and 
September 1998 lay statements.

The service medical records show that the veteran incurred a 
laceration of the forehead in July 1968.  The wound was 
sutured, and after removal of the sutures a few days later, 
the veteran received no further medical care.  The x-ray 
findings at the time were negative.  The veteran also 
sustained a fractured nose in August 1970.  The separation 
examination contains no complaint, findings, or diagnosis 
related to a head injury.

VA outpatient records prior to January 1995, private 
inpatient and outpatient clinical records from 1984 to 1988, 
and private medical statements dated in June 1985 and in 
November 1993 reflect that the veteran sustained injury to 
the right hand, to the back, and to the shoulders, but these 
records are devoid of any complaint of, diagnosis of, or 
report of a head injury alleged to have been sustained in 
service.  

An EEG performed at Porter Memorial Hospital in August 1993, 
due to a diagnosis of headaches, was normal.  A VA outpatient 
record from January 1995 indicated that the veteran 
complained of neck and back pain and diffuse headaches; 
however the veteran related these symptoms to a fall from a 
chair the previous month.  He stated that he had struck his 
head on a wall and had severe pain of the left anterior 
temporal parietal area.  A VA CT scan of the head in February 
1995 showed two areas of low attenuation without enhancement 
in the right and left frontal white matter tracts.  The 
impression was that these areas might represent chronic 
ischemic change or demyelinating disease.

The veteran's friend and wife submitted statements in March 
1995 in which they claimed that the veteran's headaches were 
due to being injured with a pool stick while in service.  
They believed that he suffered from mood swings and the 
inability to get along with others due to the head injury.

During the VA neurological examination of April 1995, the 
veteran related a history of headaches for the past 20 years 
as a result of being hit on the front of the head by a blunt 
object, followed by bleeding and a loss of consciousness.  
The headaches occurred two to three times per month and 
prohibited him from performing routine activities.  The 
physical examination was largely within normal limits and the 
veteran was assessed with vascular headaches, which "may 
be" migraines, and also could be musculoskeletal.

During a May 1996 VA examination, the veteran referred to a 
history of migraine headaches and head trauma.  He stated 
that he had sustained a head injury and was knocked 
unconscious when he was assaulted in service.  The headaches 
had increased in severity over the years but were alleviated 
by the use of medication.  The physical examination made no 
objective findings and the veteran was assessed with 
migrainous headaches, muscle contraction headaches, and post-
traumatic headaches.

The veteran submitted a letter in June 1997 in which he 
stated that he was hit over the head with a pool stick and 
rendered unconscious while in service.  Since that time, he 
has suffered from residuals of the attack.  Statements 
submitted in September 1998 from the veteran's son, 
daughters, mother, and brother claimed that the veteran had 
suffered for many years with severe headaches.  They believed 
that these headaches were the result of a head injury due to 
being hit with a pool stick.

In summary, the Board finds that the evidence presented 
subsequent to the RO's February 1977 denial does not bear 
substantially and materially upon the specific matter under 
consideration, that is, whether residuals of a head injury 
were incurred in or caused by active service.  While the 
veteran has submitted clinical evidence related to many 
outpatient treatment visits and several inpatient 
hospitalizations, this evidence, prior to 1995, is completely 
devoid of any complaint of head injury in service or reported 
history or complaints of headaches.

While the veteran did report, at the time of an April 1995 VA 
examination, that he had experienced headaches continuously 
for the past 20 years, residual to a head injury incurred in 
service, the examiner did not assign a diagnosis of head 
injury residuals or possible head injury residuals.  Rather 
the examiner concluded that the veteran had vascular 
headaches, possibly migraine headaches, as well as tension 
headaches.  

The Board concludes that this evidence is essentially 
cumulative and redundant, since the veteran asserted in 1977 
that he had constant headaches as a residual of a head injury 
incurred in service.  His additional statements to this 
effect, as well as the lay statements of his family members 
and others, reiterating that the veteran currently suffers 
from headaches and that they believe that these headaches are 
the result of a head injury incurred in service, are 
cumulative of the lay evidence of record in 1977.  This 
cumulative and redundant evidence need not be considered in 
order to fairly decide the merits of the claim.  The medical 
evidence continues to assess the veteran with a variety of 
headaches, but is devoid of medical evidence or opinion 
suggesting that the veteran has current residuals of a head 
injury.  In the absence of medical evidence that the veteran 
currently has residuals of any head injury, the medical 
evidence also fails to support the veteran's contention that 
he sustained a head injury in service.

The Board has considered the argument of the veteran's 
representative that a July 1968 treatment record which 
reflects that the veteran sustained a laceration of the 
forehead is new and material to reopen the claim, because the 
rating decision in February 1977 did not specifically discuss 
that treatment record.  However, the Board notes that the 
1968 treatment record, which shows that one suture was placed 
in a laceration on the veteran's forehead, with no assigned 
diagnosis other than "laceration, forehead" is not 
inconsistent with the RO's determination that the service 
medical records establish that the veteran did not incur a 
head injury, other than a nasal fracture in 1970, in service.  
In particular, the RO noted that the separation examination 
failed to disclose any residuals of a head injury (other than 
nasal fracture).  The Board does not find that the July 1968 
record, which was associated with the claims file at the time 
of the prior decision, is "new" evidence which warrants 
reopening the claim.

The Board observes that the record is completely devoid of 
any medical substantiation that the veteran sustained a head 
injury while on active duty.  Moreover, the Board further 
notes that, even if the Board were to accept the veteran's 
allegations of being knocked unconscious by a pool stick, the 
veteran has failed to present any competent medical evidence 
of a nexus or relationship between that incident of active 
service and his current claimed disability.  Thus, even if 
the Board were to find that the veteran had submitted new and 
material evidence to reopen his claim, the veteran has failed 
to establish a well-grounded claim, in the absence of any 
competent medical evidence or opinion that he has a current 
disability residual to a head injury incurred in service.  
Accordingly, the benefit sought on appeal must be denied.
III.  Claim for Increased Evaluation for Residuals of Nose 
Fracture

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO granted service connection for 
residuals of a nose fracture in May 1975 and assigned a 
noncompensable evaluation effective from September 1970.  The 
rating assigned to this disability was increased to 10 
percent effective from December 1994.

During a VA examination in February 1995, the veteran stated 
that either one or both of his nostrils had been blocked up 
since service.  He was assessed with nasal obstruction and 
referred for further examination.  Examination the following 
month documented a nasal septal deviation to the left, 
enlarged inferior turbinates, and no tenderness of the 
paranasal sinuses.  The veteran was assessed with allergic 
rhinitis.  The examiner noted that the veteran had a history 
of nasal allergies and a history of nasal obstruction due to 
an in-service injury.

During a VA examination in May 1996, the veteran complained 
of a deviated septum and breathing problems; however, no 
objective findings were made.  The veteran appeared at a 
hearing before the RO in June 1996.  He testified that he had 
difficulty breathing since the time of the initial injury.  
He believed that he should be compensated since that time 
because the level of severity of his nasal disability had 
remained the same.

The veteran's residuals of a nose fracture have been awarded 
a 10 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).  Under the rating 
schedule, traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side is rated at 10 percent.  
This is the highest evaluation afforded pursuant to this 
Diagnostic Code.

In summary, the Board finds that the evidence does not 
support an evaluation in excess of 10 percent for residuals 
of a nose fracture, because there is no medical evidence that 
the veteran has any symptom of a nasal fracture which is not 
encompasses in the rating criteria.  Both of the recent VA 
examinations essentially made no objective findings other 
than the presence of a nasal deviation.  The RO relied upon 
the veteran's complaints of difficulty breathing and properly 
granted him the benefit of the doubt and awarded him a 10 
percent disability evaluation.  The evidence of record 
contains no documentation of medical treatment for the 
veteran's breathing difficulties, nor does it contain 
evidence of any additional residuals of the nose fracture.  
Therefore, the Board can find no basis under which to grant 
the veteran an increased evaluation and the appeal must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
residuals of a nose fracture have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  Claim for Earlier Effective Date for Increased 
Evaluation

The veteran believes that he should receive compensation from 
the date of his initial nose fracture because his residuals 
have been of consistent severity since that time.  As a 
preliminary matter, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

The applicable regulation provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (1999).

The record shows that the RO granted service connection for 
residuals of a nose fracture in May 1975 and assigned a 
noncompensable evaluation effective from September 1970.  As 
the veteran did not file a substantive appeal to the May 1975 
rating decision, that decision became final.  38 C.F.R. 
§ 20.302(b) (1999).  The veteran's new application for 
increased compensation was received on December 23, 1994.

The veteran did not submit additional medical evidence at the 
time he submitted his claim for an increased evaluation.  The 
first medical evidence which documented an increase in the 
severity of the veteran's residuals of a nose fracture was 
the February 1995 VA examination.  Therefore, as there is no 
evidence of an increase in disability within one year prior 
to the receipt of the veteran's claim for an increased 
evaluation, the earliest possible date for entitlement to the 
10 percent disability evaluation is the date of claim.  See 
38 C.F.R. § 3.400(o)(2) (1999).  Therefore, the requirements 
for an effective date prior to December 23, 1994 have not 
been met and the appeal must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a head injury, the appeal is denied.

An evaluation in excess of 10 percent for residuals of a nose 
fracture is denied.

An effective date prior to December 23, 1994 for the 
assignment of a ten percent disability evaluation for 
residuals of a nose fracture is denied.



		
	TRESA M. SCHLECT
	Acting Member, Board of Veterans' Appeals

 

